Citation Nr: 0402599	
Decision Date: 01/29/04    Archive Date: 02/05/04

DOCKET NO.  02-09 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from October 1953 to 
October 1958, and from January 1959 to September 1974.  He 
died in December 2000.

The appellant, who is the veteran's widow, appealed to the 
Board of Veterans' Appeals (Board) a June 2001 determination 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama, which denied entitlement to 
dependency and indemnity compensation (DIC) based upon 
service connection for the cause of the veteran's death, and 
also advised the appellant that there was no basis for 
entitlement to either non-service-connected death pension or 
accrued benefits.  The appellant's notice of disagreement, 
received in July 2001, indicated she was appealing the denial 
of DIC.


REMAND

The veteran died in December 2000, at the age of 66.  The 
immediate cause of the veteran's death was subfulminant 
hepatic failure due to or as a consequence of the hepatitis B 
virus (HBV).  At the time of his death, service connection 
was in effect for chronic low back pain, evaluated as 10 
percent disabling.  

The appellant maintains that the veteran contracted the HBV 
during his lengthy period of service, and that he contracted 
the virus from needles used in inoculations needed for his 
duty in foreign countries including the Republic of Vietnam, 
Turkey, and Saudi Arabia.  According to the appellant, the 
veteran first learned that he had the HBV in a June 1976 
letter indicating that tests of his donated blood revealed 
the presence of a hepatitis agent.  The appellant contends 
that the veteran had few of the high risk factors for HBV 
infection, e.g., he was not adopted or sexually active, did 
not have a mother who was a carrier, was not a drug user, and 
did not have tattoos or body piercing.  She notes, however, 
that the veteran was stationed in Vietnam and other countries 
considered high-risk areas (e.g., Saudi Arabia, Turkey, 
Alaska).  The appellant further contends that the veteran was 
subjected to many military inoculations in service during a 
time when disposable needles and single use of needles 
between sterilizations was not practiced. 

In support of her claim, the appellant submitted an October 
2001 statement from M.B.F., M.D., a hepatology specialist who 
treated the veteran at the Birmingham VA Medical Center in 
November and December 2000.  Dr. F. noted that records 
clearly documented that the veteran was a hepatitis B carrier 
dating back to 1976.  According to Dr. F., "[b]ased on my 
[extensive] discussions with [the veteran] and his family it 
is more than likely that [the veteran] acquired hepatitis B 
during his extended period of time in the military service 
and possibly through inoculations." Dr. F. noted that the 
veteran specifically had no identified risk factors for 
acquisition of hepatitis B other than these exposures.  The 
medical specialist stated that "[b]ased on the fact that 
[the veteran's] hepatitis B surface antigen was positive in 
1976, it is extremely unlikely that he acquired this in the 
two-year time period between his leaving the service and the 
identification of positive serology."  In Dr. F.'s opinion, 
"it is more likely than not that [the veteran] acquired 
hepatitis B during his time in the service".  

The Veterans Claims Assistance Act of 2000 (VCAA), 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002)).  VA has published regulations implementing many of 
the provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003)).

The Board notes that Dr. F.'s statement suggests that the 
veteran may have acquired the HBV from which he died 
"possibly" through inoculations.  While "possibly" is not 
an opinion on which the Board may rely for a grant of the 
benefits sought, nevertheless, the Board believes that 
further review of the appellant's claim is warranted.  See 
e.g.,  Bloom v. West, 12 Vet. App. 185, 187 (1999) (A medical 
opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required degree 
of medical certainty.)

The Board is cognizant that we may consider only independent 
medical evidence to support our findings, and must cite to 
competent evidence of record to support our conclusions.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  Clearly, this matter 
involves a medical question, and the Board is not permitted 
to draw inferences as to medical causation or etiology 
without a solid foundation in the record.  See Colvin, supra.

Thus, in this instance, given Dr. F.'s apparent specialty in 
hepatology and his opinion as to a possible relationship 
between the veteran's inoculations in service his developing 
HBV after service, and given the provisions of the VCAA, the 
Board believes the appellant's appeal should be remanded to 
the RO for additional development as outlined below.  In this 
respect, the Board believes the claims file should be 
referred to a VA examiner or independent medical doctor, who 
should conduct a thorough review of the file and render an 
opinion as to whether there is any association between the 
veteran's inoculations in service and the HBV, found in 1976, 
that caused his death.

The Board notes, in passing, that in order for service 
connection for the cause of the veteran's death to be 
granted, it must be shown that a service-connected disability 
caused the death, or substantially or materially contributed 
to cause death.  A service-connected disability is one that 
was incurred in or aggravated by active service, one that may 
be presumed to have been incurred during such service, or one 
that was proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.312 (2003). 


The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).  The debilitating effects of a service-connected 
disability must have made the veteran materially less capable 
of resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).

The record reflects that the VARO has not yet considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000 
regarding this matter.  Although the RO essentially advised 
the appellant of the new duty-to-assist obligation in a 
letter dated in April 2003, there has been significant new 
legislation and judicial caselaw regarding VA's duties under 
the VCAA since that time.  Therefore, since this case is 
being remanded for additional development, the RO must take 
this opportunity to comply with the recent precedents 
pertaining to the VCAA.  

In view of the foregoing, this case is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.  The following action will be undertaken on Remand:


1.  The RO must review the claims file and 
ensure that all VCAA notice and assistance 
obligations have been satisfied in accordance 
with the statute, regulations, and all governing 
interpretive authority.

2.  In conjunction with the foregoing, the RO 
should invite the appellant to submit or 
identify any additional medical evidence in 
support of her claim. Based upon her response, 
the RO should obtain copies of any pertinent 
treatment records from identified source(s).  
Thereafter, any additional medical evidence 
submitted or obtained should be associated with 
the claims folder.

3.  The RO should obtain all medical records 
from the VA Medical Center in Birmingham, 
Alabama, regarding the veteran's treatment for 
the hepatitis B virus for the period from 
November to December 2000, which are not already 
of record in the claims file.

4.  The RO should then refer the veteran's 
claims file, to include this Remand, to an 
appropriate medical doctor who is qualified to 
render an opinion with respect to the medical 
question on remand, preferably (if feasible) a 
physician with a specialty in hepatology.  The 
physician is requested to review the evidence of 
record, including the veteran's service medical 
records, together with his inoculation record 
and the October 2001 statement from Dr. M.B.F.  
(1) The physician is requested to offer an 
opinion as whether it is at least as likely as 
not (i.e., at least a 50-50-probability) that an 
etiological relationship exists between the 
veteran's inoculations in service (he retired 
from the Air Force in September 1974) and the 
hepatitis B virus identified in June 1976, or 
whether such an etiology or relationship is less 
than likely (i.e., less than a 50-50 
probability).  (2) The physician is further 
requested to offer an opinion as to whether it 
at least as likely as not that the inoculations 
in service either caused or contributed 
substantially or materially to the cause of the 
veteran's death.  A rationale should be provided 
for all opinions expressed.  If the physician is 
unable to give an opinion with respect to the 
questions presented, an explanation at to why 
should be provided.

5.  Thereafter, the RO should readjudicate the 
appellant's claim of entitlement to service 
connection for the cause of the veteran's death 
(to include entitlement to DIC).  If the 
benefits sought on appeal remain denied, the 
appellant and her representative should be 
provided with a SSOC.  The SSOC should contain 
notice of all relevant actions taken on the 
claim, to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal since 
the July 2002 SSOC.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).


